              Case 2:11-cr-00210-JAM Document 1094 Filed 03/17/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:11-CR-00210-JAM
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         ORDER
13   NADIA KUZMENKO,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through her counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on March 15, 2021. Docket No.
20 1089. Pursuant to Local Rule, the government’s response is due on March 22, 2021, with any reply

21 from the defendant due on March 25, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)     The government’s response to the defendant’s motion to be filed on or before
28          March 30, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
             Case 2:11-cr-00210-JAM Document 1094 Filed 03/17/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before April

 2          7, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: March 15, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ LEE S. BICKLEY
                                                             LEE S. BICKLEY
 9                                                           Assistant United States Attorney

10

11    Dated: March 15, 2021                                  /s/ VICKI BUCHANAN
                                                             VICKI BUCHANAN
12                                                           Counsel for Defendant
                                                             NADIA KUZMENKO
13

14
                                                     ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 1089, is due on or
18
     before March 30, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on April 7, 2021.
20

21
            IT IS SO FOUND AND ORDERED this 16th day of March, 2021.
22

23

24                                                    /s/ John A. Mendez
25                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
